Citation Nr: 0818032	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  04-10 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability, asserted to be secondary to the service-connected 
residuals of a shell fragment wound to the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1970 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Winston-Salem, North 
Carolina.  In those decisions, the RO denied the issue of 
entitlement to service connection for a right knee 
disability, asserted to be secondary to the service-connected 
residuals of a shell fragment wound to the right foot.

The Board notes that the appellant requested a video-
conference hearing in connection with the current claim.  The 
video-conference hearing was subsequently scheduled and held 
in July 2005.  The appellant testified at that time and the 
hearing transcript is of record.

This case was previously before the Board in July 2005 when 
it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, this case was previously remanded in July 
2005.  At that time, the Board directed that the veteran be 
afforded a VA examination in order to determine the nature, 
extent, and etiology of any right knee disability found to be 
present.  The examiner was directed to render an opinion as 
to whether it is at least as likely as not that the veteran 
has a right knee disability that was either caused or 
aggravated by his service-connected right foot disability, as 
well as his service-connected low back and left lower 
extremity conditions.  The veteran underwent a VA examination 
in November 2006.  The examiner diagnosed the veteran with 
mild osteoarthritis of the right knee.  However, the examiner 
did not render an opinion on whether the veteran's right knee 
osteoarthritis was caused or aggravated by his service-
connected right foot or low back and left lower extremity 
conditions.  The Board notes that while a magnetic resonance 
imaging (MRI) scan of the knee was ordered during the 
examination, the claims folder does not reveal any record of 
the results of this test.

The Court had previously held that a remand by the Board 
confers upon the veteran, as a matter of law, the right to 
compliance with the Board's remand order.  Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).  In addition, the Board 
notes that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board has no discretion 
and must remand this claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent, and 
etiology of any right knee disability 
found to be present.  The claims folder 
must be made available to the examiner.  
All indicated tests must be conducted.  
All pertinent right knee pathology found 
on examination should be noted.  The 
examiner must opine as to whether it is 
at least as likely as not that the 
veteran has a right knee disability that 
was either caused or aggravated by his 
service-connected right foot disability, 
as well as his service-connected low back 
and left lower extremity conditions.  In 
offering this conclusion, the examiner 
must comment on the September 2001 
impression offered by Dr. James C. Califf 
and the April 2008 assessment offered by 
Dr. Ann Marie Gordon.  A complete 
rationale should be provided for all 
opinions expressed.

2.  The AMC should then re-adjudicate the 
claim.  If the decision remains adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


